 KUX MFG. CORP.Kux Manufacturing Corporation and ContinentalMarketing Corporation: A Joint Employer andInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica (UAW) and Employee RepresentativeCommittee, Party of Interest. Cases 7-CA-13157and 7-RC-13565November 8, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, PENELLO, AND MURPHYOn May 27, 1977, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, to which Respon-dent filed an answer and cross-exceptions, as well asa motion to reopen the record ' and a brief in supportthereof, and the General Counsel filed a briefanswering Respondent's cross-exceptions and mo-tion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The Charging Party has filed exceptions to theAdministrative Law Judge's failure to find theEmployee Representative Committee (hereafter theCommittee) to be a dominated labor organizationand to order that it be disestablished. For thefollowing reasons we find these exceptions meritori-ous.Initially, we note that the Administrative LawJudge found that the undisputed evidence establish-ed that the Committee exists solely at the discretionof Respondent and was and is a construct ofRespondent and not the employees. He furtherconcluded that "the Committee exists as an instru-mentality of the Respondent with no independenti On the basis of our discussion hereinafter, Respondent's motion toreopen the record for the taking of additional evidence is hereby denied.2 We affirm the Administrative Law Judge's finding that the vote takenamong the employees on February 25 constitutes an independent violationof Sec. 8(aXl) inasmuch as, under the circumstances present here. it was animplementation of Respondent's efforts to unlawfully induce its employeesto abandon the Union. However. we find it unnecessary to, and therefore donot, rule on the Administrative Law Judge's further finding that this sameaction, considered alone, constitutes an illegal polling of employees, sincenot all instances of preference polls are unlawful and because this findingwould, in any event, be merely cumulative in that the absence of such afinding will not alter the remedy ordered.233 NLRB No. 50existence of its own, and its functions are totallycontrolled and financed by management." Henevertheless failed to find that the Committee wasdominated by Respondent or to order its disestab-lishment as requested by the Charging Party in itsposthearing brief, citing the fact that the GeneralCounsel did not specifically allege domination in hiscomplaint and did not seek disestablishment as aremedy. He finds instead that the General Counsel'sfailure specifically to allege or request a dominationfinding with its usual remedy of disestablishmentmeans that Respondent was not on notice to defendagainst these allegations and hence that granting theCharging Party's request would constitute a denial ofdue process to Respondent. We disagree.As noted, the Administrative Law Judge concludedthat Respondent established and controlled theCommittee based on facts, fully litigated at thehearing, showing that Respondent: created theposition of employee representative; conducts theelection held annually by virtue of the edict in theemployee manual prepared solely by Respondent;controls the time of Committee meetings and theattendance of employee representatives at thesemeetings which are held in management offices; paysthe representatives for time spent in meetings;conducts and controls the content of the meetings;unilaterally prepares and issues minutes of themeetings; and responds favorably only to thosecomplaints and suggestions brought by the represen-tatives which it finds beneficial to its own bestinterests.In these circumstances, where a material issue ofunlawful conduct related to the subject matter of thecomplaint has been fully litigated and the factsnecessary to decide the question have been adducedwithout objection by Respondent, the AdministrativeLaw Judge, contrary to his conclusion, is notprecluded from deciding the issue, regardless ofwhether it has been specifically pleaded. FremontManufacturing Company, Inc., 224 NLRB 597 (1976).We note further that Respondent had actual noticeof the Charging Party's claim that the Committeewas dominated by virtue of the specific allegation ofdomination in the underlying charge.Therefore we find that Respondent dominated theCommittee in violation of Section 8(aX2) of the Act.3 In adopting the Administrative Law Judge's findings that Respondent'sJune 3 speech contained threats of plant closure and exceeded permissiblelimits of preelection propaganda, thus violating Sec. 8(a)(l) of the Act,Member Murphy notes that the statements involved herein demonstratethat this speech differs greatly from those which she found not violative ofthe Act in such cases as The Lundy Packing Company. 223 NLRB 139, 140(1976); Ludwig Motor Corp., 222 NLRB 635. 637-639 (1976); and Mt. IdaFootwear Companry, a Division of Munro Company, Inc., 217 NLRB 1011(1975).317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we shall order that it cease and desistfrom such conduct and that it not only withdrawrecognition from the Committee, as recommendedby the Administrative Law Judge, but also complete-ly disestablish it as the representative of any ofRespondent's employees for the purpose of dealingwith Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, orother conditions of work.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified herein, and hereby orders that the Respon-dent, Kux Manufacturing Corporation and Conti-nental Marketing Corporation: A Joint Employer,Detroit, Michigan, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraphs l(a)and (b):"(a) Dominating or interfering with the administra-tion of the Employee Representative Committee, orwith the formation or administration of any otherlabor organization of its employees, and contributingsupport to the Employee Representative Committee,or to any other organization of its employees."(b) Recognizing or in any matter dealing with theEmployee Representative Committee, or any reor-ganization or successor thereof, as a representative ofany of its employees for the purpose of dealing withKux Manufacturing Corporation and ContinentalMarketing Corporation: A Joint Employer, concern-ing grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of work."2. Substitute the following for paragraph 2(a):"(a) Withdraw all recognition from the EmployeeRepresentative Committee as a representative of anyof its employees for the purpose of dealing with KuxManufacturing Corporation and Continental Mar-keting Corporation: A Joint Employer, concerninggrievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of work andcompletely disestablish the Employee RepresentativeCommittee as such representative."3. Substitute the attached notice for that of theAdministrative Law Judge.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT directly or indirectly threatenyou with plant closure or move or loss of jobs inorder to discourage you from joining or assistingthe International Union, United Automobile,Aerospace and Agricultural Implement Workersof America (UAW), or any other labor organiza-tion.WE WILL NOT question you, directly or indirect-ly, regarding your union sympathies or activities,or those of other employees.WE WILL NOT give employees wage increases orother benefits in order to induce you to refrainfrom supporting any union.WE WILL NOT give any support or assistance,financial or otherwise, to the Employee Represen-tative Committee, or any other labor organiza-tion, nor will we recognize or bargain withInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica (UAW), or any other labor organization,unless and until it is certified as your collective-bargaining representative by the National LaborRelations Board.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.We have notified the members of the EmployeeRepresentative Committee that they may no longeract as your representatives on grievances, labordisputes, wages, rates of pay, hours of employment,or other conditions of work, and we have completelydisestablished the Employee Representative Com-mittee as such representative.Kux MANUFACTURINGCORPORATION ANDCONTINENTALMARKETINGCORPORATION: A JOINTEMPLOYER318 KUX MFG. CORP.FINDINGS AND CONCLUSIONSSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thisconsolidated proceeding was heard before me on Decem-ber 6 and 7, 1976., in Detroit, Michigan. Charges andamended charges were filed in Case 7-CA- 13157, on July 7and 13, respectively, by International Union, UnitedAutomobile, Aerospace & Agricultural Implement Work-ers of America, hereafter referred to as the UAW. Aconsolidated complaint, which was amended at thehearing, issued on August 31. Kux Manufacturing Corpo-ration and Continental Marketing Corporation: A JointEmployer, herein variously called the Respondent, theEmployer, and the Company, filed a timely answer denyingthe commission of any unfair labor practices. The consoli-dated complaint alleges that the Respondent violatedSection 8(a)(1) and (2) of the Act by coercively interrogat-ing an employee concerning her union activities and thoseof other employees; by seeking to create an impression ofsurveillance of employee union activities: by granting wageincreases to employees in order to dissuade them fromunion activities; by threatening employees with plantclosure and/or removal should they select union represen-tation; by giving unlawful aid, assistance, and support tothe Employee Representative Committee, herein called theCommittee; and by recognizing and bargaining with theCommittee concerning terms and conditions of employ-ment at a time when the Committee did not represent amajority of the employees and a question concerningrepresentation had been raised by petition for an electionfiled by the UAW in Case 7-RC-13565.The UAW filed its petition in Case 7-RC 13565 on April7. The Regional Director for Region 7 issued a Decisionand Direction of Election on May 7, and an electionpursuant thereto was held on June 4. The UAW filedtimely objections to conduct affecting the results of theelection, and the Regional Director, on August 31, issuedan order and notice of hearing consolidating certain of theobjections in Case 7-RC-13565 for hearing with thecomplaint in Case 7-CA-13157.The Committee, although originally an intervenor inCase 7-RC-13565, withdrew from the representation caseproceeding on May 5 and therefore did not appear on theballot in the June 4 election. Similarly, the Committeemade no appearance or attempt to intervene at the hearingeven though certain of its representatives were called aswitness and it was served with a copy of the complaint andnotice of hearing.Upon the entire record, including my observation of thewitnesses as they testified, and after due consideration ofthe posthearing briefs filed by the parties, I make thefollowing:I All dates herein are in 1976 unless otherwise specified.2 The facts set forth herein are based on a synthesis of the creditedaspects of the testimony of all witnesses, the exhibits. and carefulconsideration of the logical consistency and inherent probability of the factsfound. Although I may not, in the course ol this Decision. advert to all ofI. RESPONDENT'S BUSINESSThe complaint alleges, the Respondent admits, and I findthat the Respondent is a joint employer composed of twoMichigan corporations with its principal office and place ofbusiness at Detroit, Michigan, herein called the facility,where it is, and has been at all times material, engaged inthe manufacture and processing of labels, decals, andsilkscreen products, and that the Respondent annuallypurchases and receives at its facility goods and materialsvalued in excess of $50,000 which are shipped directly to itsfacility from points located outside the State of Michigan. Ifurther find that the Respondent is now and has been at alltimes material herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONSThe complaint alleges, the Respondent admits, and I findthat the UAW and the Committee are, and have been at alltimes material herein, labor organizations within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts2I. The CommitteeThe Committee has been in existence for more than 5years. The record shows neither its date of origin nor themethod by which it was established. Respondent's currentemployee manual, dated December 1975 with an introduc-tory foreword from Company Board Chairman RichardKux, sets forth the following with respect to employeerepresentatives:EMPLOYEE REPRESENTATIVESIn order to foster good communications and under-standing between each employee and management,representatives of various departments meet on aregular basis with an officer of the Company to discussproblems, complaints, and suggestions, as brought tothem by employees. The ideas and requests arepresented anonomously, discussed and considered, andreplied to by the Company officer.The representatives are selected periodically by theemployees through the process of nomination andelection.The content of the employee manual is unilaterallyprepared by the Respondent; there has never been abilateral written collective-bargaining agreement betweenthe Respondent and the Committee; and the functions ofthe record testimony or documentary evidence, it has been carefullyweighed and considered and to the extent that testimony or other evidencenot mentioned herein might appear to contradict the findings of fact, thatevidence has not been disregarded but has been rejected as incredible,lacking in probative worth, surplusage. or irrelevant.DECISION319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Committee are unilaterally prescribed by the Respon-dent.The employee representatives are elected each Januaryby secret ballot. There are no preliminary nominations forthe position by employees. When the time comes for theannual election, the Employer prepares and delivers aballot to each employee with his or her paycheck. Theballot contains the names of all the employees in the voter'sdepartment. The voter checks off one name of his or herchoice and deposits the ballot in a ballot box placed by thetimeclock. The employee receiving the most votes thenbecomes the department or section employee representa-tive. I infer from the evidence proffered that the Respon-dent conducts the election, including preparing the ballotbox, and employee participation in the election is limited tocasting a ballot.The employee representatives so elected meet as acommittee or group with a management representative,usually Respondent's vice president, Joseph Garson, on aperiodic basis about every 2 months. The meetings are heldin Garson's office during working time, last from an hourand a half to 2 hours, and the employee representatives arepaid by the Employer for the time so spent in attendance.The Respondent may refuse to permit an employeerepresentative to leave his work station and attend acommittee meeting if it determines he is needed on the job.Garson is in charge of the meetings and conducts them byasking each representative in turn what complaints orsuggestions they may have. Garson and the representativesthen discuss employees' complaints and suggestions relat-ing to wages, hours, and working conditions including,inter alia, the cleaning of restrooms and work areas, thepresence of unpleasant fumes in working areas, the timingof holidays, vandalism, shift-starting times, overtime,scheduling of breaks, work supplies, plant safety, parkingfacilities, minority discrimination in hiring temporary help,faulty equipment, maintenance of first aid facilities andsupplies, extension of the lunch hour, and vending machinefacilities. The Respondent adopts those suggestions andremedies those complaints, or does not do so, at itsdiscretion with no enforceable recourse by the Committee.After conclusion of each meeting, the Employer preparesminutes of what transpired therein and distributes copies tothe employees. All costs of the meeting and preparationand duplication of the minutes are borne by the Company.2. UAW activity and contemporaneous eventsThe UAW commenced its organizational efforts at thefacility in late November 1975. From that time untilJanuary, when a UAW representative started passing outUAW literature to employees as they left the plant, whichcontinued at least through February, employee WilmaPicha was the sole in-plant organizer for the UAW. Shedistributed literature and solicited and received employeesignatures on about 100 UAW authorization cards.33 I found Picha an intelligent, thoughtful, and reliable witness whom Icredit. On the other hand, I observed Supervisor Patricia Zander to be awitness of vague memory whom I do not credit where her testimonyconflicts with that of Picha.4 The parties stipulated that Ulnick is, and was at all times materinal asupervisor within the meaning of Sec. 2( Il) of the Act.Patricia Zander, Picha's supervisor, who the Respondentadmits has been a statutory supervisor at all times materialherein, testified she learned that the UAW was organizingat the facility at the beginning of the year when anemployee told her that there was UAW literature in theladies' bathroom Zander also testified that she saw aUAW representative passing out literature, that he gave hersome when she left the plant premises, that this occurredprior to February 25, and that she promptly reported thisUAW literature distribution to her supervisor, plantproduction manager, Jim Ulnick.4On February 19, Zander approached Picha at the end ofthe day and asked her if Picha knew of anyone passing outunion cards. Picha replied that if she did know she wouldnot tell Zander or anyone, whereupon Zander said, "Well,are you passing them out?" Picha's response was, "Pat, youbetter have proof of that," and Zander then terminated theconversation by stating she had to leave and would seePicha the next day.Picha credibly testified that, after the February 19conversation with Zander, she saw Supervisors Ulnick andKuhar5standing behind some shelves observing her. Shedoes not say how long they were there, or whether thishappened on more than one occasion.On February 24, all of the Respondent's employees werecalled to a meeting in the lunchroom which was presidedover by Respondent's chairman of the board, RichardKux.6From a composite of the credible testimony ofwitnesses testifying regarding this meeting, which testimo-ny I find to be complementary rather than contradictory, Ifind that Richard Kux told the employees assembled thathe had built the business up; thought he had given theemployees good benefits; and he did not understand whythere was unrest in the plant; but that he understood someemployees were dissatisfied because they had been givenno part in drawing up the employee manual. He thensuggested that maybe the employees would like to form a"people's union," which had worked in other companies,and have their incumbent employee representatives drawup a contract between the employees and the Company.He also expressed his opinion that the employees did notneed outside representation and should try the "people'sunion" method first. Kux told the employees that theycould vote on whether or not they wanted the employeerepresentatives to negotiate a contract for them, and thatthe vote could be held right then and there. I concludefrom this latter remark and the testimony of Wina Morrowthat the ballots for such an election were already prepared.After some employees expressed a desire to think it overand to take the ballots home, Employer President HaroldFriedman7interposed that they could not take the ballotshome and if they wanted to vote at all it would have to beheld the first thing the next morning. It was then agreedthat the employees would consider the question and votethe next day on whether or not they wanted the employeerepresentatives to negotiate a contract with the Company.I The parties stipulated that Norm Kuhar is, and was at all timesmaterial, a supervisor within the meaning of Sec. 2(1 1) of the Act.6 Kux did not testify at the heanng.I Although Friedman was called by General Counsel as an adversewitness and testified on other matters, he did not testify regarding thismeeting.320 KUX MFG. CORP.The following morning, about 7 a.m., the employees wereadvised by their supervisors that it was time to vote. In thisconnection, Wina Morrow testified that Zander toldemployee Ruth Williams, who had stated that she did notwant to vote and did not have to, that she did have to voteand Zander did not care how she voted, but go vote.Zander states Ruth Williams said she did not want to govote, and that she (Zander) told Williams she should votebut did not have to. Williams testified that she does notremember what was said on that occasion.sThe vote was conducted by secret ballot. Vice PresidentGarson gave each employee a ballot which read as follows:The Employee Representative Committee shall bargainwith the management of Kux Manufacturing Co. andContinental Marketing Corp. with regard to wages andterms and conditions of employment.E -FORE]- AGAINSTThe employees marked their ballots and placed them in aballot box prepared by the Company and placed by thetimeclock. Garson conducted the election, with twoemployees present to check off voters names, and keptcustody of the box until the ballots were counted byemployee representative Drake. According to Picha, whomI credit, the count was 30 for, 62 against, and 2 void ballots.Thereafter, specifically on April 13 and August 10, theRespondent met with the Committee, as it formerly had, todiscuss employee suggestions or complaints, but there is noevidence that the question of a contract between theCommittee and the Employer was ever again raised otherthan that the Employer told the Committee at the April 13meeting it could not pursue the matter further while theUAW petition for election was pending before the Board.The UAW filed its petition in Case 7-RC-13565 on April7, and the Regional Director directed an election in a unitof full-time and regular part-time production and mainte-nance employees, including shipping and receiving em-ployees, plant clerical employees and truckdrivers. Theelection was held on June 4 with the UAW losing. Prior tothe election the Employer held a series of meetings withemployees in April and May explaining why the employeesshould not select union representation. These meetings,estimated variously at about eight total and two to three aweek, were held in the lunchroom where managementofficials spoke in front of a potpourri of postings on thewall relating information about companies that had ceasedoperations because of UAW organization.None of the foregoing meetings were described in anydetail except one on June 3, the day before the election.There is no allegation or evidence that the June 3 meetingwas held within 24 hours of the election.9This meeting wasconducted by the Respondent's board chairman, Kux.Although the several employee witnesses called by theI I find no significance in Picha's testimony that Zander told her, onFebruary 25. "go vote now," or. "You can go vote now." Neither versionimpresses me as either coercive or otherwise unlawful.9 See Peerless Plywood Companty. 107 NLRB 427 (1953).l0 The employees say Kux used the word "marbles," one says "chips,"and one says "papers." I conclude he used the word "marbles." but the useof any of the three words would not change the import of K ux's statement.General Counsel and the Respondent to describe thismeeting do so in varying degrees of detail there are nosubstantial differences or contradictions between them.Some refer to statements by Kux that are not mentioned byothers but stand uncontradicted. A careful examination ofthis testimony persuades me that the following recitationsets forth the material content of Kux's remarks withsubstantial accuracy.Kux opened his comments by relating how he hadstarted the Company and how hard he had worked to buildit up. He continued that he had always treated theemployees well; that the Respondent had an open doorpolicy whereby employees could bring their problem tohim or other management members; that he did not feelthe employees needed UAW representation because itwould cause problems rather than solve them; and if theUAW came in it couldn't fulfill its promises to employeesand would leave them stranded and out on strike. In thislatter event, said Kux, the Company would continue to getits work done by having it done by other companies, orhaving management do it, and the Company could assurethe employees that it would get the work done. Kuxconcluded his remarks with the statement that he hadalways enjoyed coming to work, but if he had to come ineveryday and be harassed by screaming union stewards hewould pick up his marbles '1and leave. According to Picha,whom I credit, Kux also said that although he would like tostay until he was 85, he just couldn't take "screaming unionstewards" and would have to move.3. The wage increases of May IIThe employee manual states, "Your first ninety days inthe company are on a probationary basis. After this timeyour performance is reviewed, and if we want to continueyour services, you become a regular employee," but makesno reference to wage increases other than cost-of-livingadjustments three times a year, in March, July, andNovember, based on the Consumers Price Index publishedby the U.S. Department of Labor. According to EmployerPresident Friedman, about 60 to 70 percent of theemployees hired by the Company get raises on completing90 days employment, and of the remaining employeesabout half get raises before 90 days and the rest get raisessometime thereafter. Of the eight permanent employeeshired in 1974 and 1975 by the Company, each received hisor her first raise after different lengths of employment (78,83, 90, 100, 118, 137, 225, and 237 days). The payroll cardsof the two who received raises at 83 days and 118 days,respectively, bear the notation "90 days raise." IFriedman testified that the Respondent hired 14 or 15employees on March 17, 1976, of whom 12 remained on thepayroll on May 11, and that 10 of the remaining 12 weregiven wage increases on May 11.12 None of the 10receiving wage increases were given prior notification andfirst received notice of the raise when it showed up on theirI" Although the General Counsel placed these two payroll cards inevidence, there was no testimony or documentary evidence adduced as towhat, if any. notation was on the other six.12 According to Fnedman. two were denied raises due to their poorattendance records, and Kuhar made this decision.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaycheck with a notice stamped thereon reading "Noteyour pay increase." Friedman avers that the Employernormally so stamps checks reflecting an increase. Noreason for granting these 10 wage raises was given byFriedman, the sole witness on the subject, other than thathe believes the decision on the raises was made by PlantManager Kuhar.B. Discussion and ConclusionsI am persuaded from the testimony of Picha and Zander,and the comments by Kux at the February 24 meeting tothe effect that employees did not need representation by anoutside union, that the Respondent was aware of the UAWorganizational campaign at the facility for several weeksprior to the February 24 meeting and set out on adeliberate course of defeating that campaign by unlawfulmeans.Prior to this meeting, on February 19, Zander hadinterrogated Picha about the union activities of otheremployees, and then interrogated Picha regarding herpersonal union activities. I find both of these interrogationsby Zander to be violative of Section 8(a)(1) of the Act. I donot however conclude, as General Counsel urges, thatZander's questioning of Picha can be viewed as aconveyance to Picha of an impression of surveillance of herunion activities, nor do I find that the mere fact Picha sawSupervisors Ulnick and Kuhar looking at her through someshelves on, so far as the record shows, one occasion givesrise to any reasonable inference or conclusion that theywere engaging in unlawful surveillance on that occasion.Futhermore, the purported surveillance by Kuhar andUlnick was neither alleged in the complaint nor fullylitigated at the hearing. I will therefore recommenddismissal of the complaint allegation that Zander "soughtto create the impression" that the Respondent wasengaging in surveillance of union activities, and I rejectGeneral Counsel's contention in his brief of surveillance byUlnick and Kuhar.It is clear from the substantially undisputed evidencethat the Committee, although cognizable under the Act asa labor organization,'3exists solely at the discretion of theRespondent and was, and is, a construct of the Respon-dent, not the employees. The Respondent created theposition of "employee representative"; conducts theelection held annually by virtue of the Respondent's edictset forth in the employee manual prepared solely by theRespondent; controls the time of committee meetings andthe attendance of employee representatives at thesemeetings which are held in management offices; pays therepresentatives for time spent in meetings; conducts andcontrols the content of the meetings; unilaterally preparesand issues minutes of the meetings; and responds favorablyonly to those complaints and suggestions brought by therepresentatives which it finds beneficial to its own bestinterests. From the foregoing, and the record as a whole, Iconclude and find that the Committee exists as an"3 See N.L.R.B. v. Cabot Carbon (Company and Cabot Shops. Inc., 360 U.S.203 (1959).14 The General Counsel did not allege domination of the Committee inhis complaint nor does he seek disestablishment as a remedy. TheRespondent was not put on notice that any such allegation or remedy wasinstrumentality of the Respondent with no independentexistence of its own, and its functions are totally controlledand financed by management. "The fact that all benefitssought by the Committee depended solely upon Respon-dent's magnanimity demonstrates the servile and ineffec-tive character of the labor organization as a bargainingmechanism." Hydraulic Accessories Company, 165 NLRB864, 868-869 (1967).That this control, assistance, and support of the Commit-tee has been going on for years does not alter the fact thatit continued without cessation until at least the date of thehearing herein, and that the Respondent conductedmeetings with the Committee, in the same manner and onthe same subjects as it had from its inception, on April 13and August 10, well within the period encompassed by thecharges filed herein. Furthermore, I consider the Respon-dent's efforts on February 24 and 25, with respect to thesuggestion and conduct of an election to secure authorityfrom the employees for the Committee to bargain a writtencollective-bargaining agreement, to be an effort not only toinduce employees to withhold their support from theUAW, which in my view was the Respondent's primarymotivation for this election, but also a clear attempt toenhance the prestige of the Committee in the eyes of theemployees and assist it in securing employee support.I conclude that during the period encompassed by thecharges until the date of the hearing, the Respondentassisted and supported the Committee in violation ofSection 8(a)(2) and (1) of the Act.'4In view of this finding,it is deemed unnecessary to pass on the question of whetheror not the Respondent's actions also ran afoul of thedoctrine set forth in Midwest Piping and Supply Co., Inc., 63NLRB 1060 (1945), which would afford no greater remedy.Turning to the various incidents alleged as independentviolations of Section 8(a)(1) of the Act, I find that Kux'sstatement to the employees on February 24 that theyshould try a "people's union" first and did not need outside(i.e., UAW) representation interfered with and restrainedemployees in violation of Section 8(a)(1) of the Act. Ifurther find that Kux, on February 24, illegally inducedemployees to abandon the UAW by suggesting they havethe Committee negotiate a contract for them; that the voteheld on the matter on February 25 was an implementationof this illegal inducement; and that the February 25 votewas also illegal polling of employees because its inevitableresult would be to reveal the number of employeesfavorably inclined toward "outside representation"; allindividually and collectively in violation of Section 8(a)(l)of the Act.With respect to Zander's remarks to Ruth Williams onFebruary 25, 1 am persuaded that Zander did not tellWilliams that she had to vote in the Employer's election,for I observed no reason in Williams' demeanor to discredither testimony that she did not remember what was said,and I am of the opinion that a mandatory directioncontrary to her own expressed desire is not a matter likelyto be forgotten. Although the matter is not entirely freecontemplated by General Counsel, and it cannot fairly be said that. in thesecircumstances, these matters were fully litigated as the dictates of dueprocess require. Thus, the Charging Party's request for a finding ofdomination and a remedy of disestablishment argued in its posthearing briefis rejected.322 KUX MFG. CORP.from doubt, I find that Zander did not coercively pressureWilliams to vote as the complaint alleges.The content of Kux's remarks to employees at the June 3meeting must be examined in the context they occurred.The National Labor Relations Board election was to beheld the next day. The Employer had already held severalmeetings against a backdrop of postings relating tocompanies that had gone out of business because of UAWpresence. The meeting was the culmination of an anti-UAW campaign and followed previous unlawful efforts,detailed above, to deter employees from supporting theUAW. After expressing the Respondent's view that theemployees did not need UAW representation, which initself is a permissible comment, Kux went on to state thatthis was true because the UAW would cause problemsrather than solve them and if the UAW came in it couldn'tfulfill its promises to employees and would leave themstranded and out on strike, in which case the Respondentwould continue to get its work done by shipping it out ormanagement production. There is no evidence in therecord that the UAW had made any promises to employ-ees, much less extravagant ones that it could not deliver on,or that any strike action had even been considered by theUAW or the employees, nor that the UAW would cause,rather than solve, problems. In my opinion, these gratui-tous assumptions and comments by Kux were designed toimpress upon the employees the futility of union represen-tation and the inevitability of a strike with accompanyingloss of work for those who engaged therein. This issomething more than mere election propaganda, especiallywhen uttered by the Respondent's chairman of the boardwhose very name is synonymous with that of the Company,and raises to the stature of a threat that the selection of theUAW would motivate the Respondent to so deal with itthat it would be forced to strike and thereby causeemployees to lose their jobs. I can perceive of few thingsmore certainly calculated to dissuade employees fromfreely exercising their Section 7 rights than the fear of lossof jobs, and I am persuaded that Kux's remarks in thisregard were designed to stimulate and give credence tosuch fear. Accordingly, I find that Kux by these remarksviolated Section 8(a)(1) of the Act.I further find that Kux's statements to the employees onJune 3 that if he had to come in everyday and beconfronted by "screaming union stewards" he would pickup his marbles and leave, and that, although he would liketo stay until age 85, he couldn't take "screaming unionstewards" and would have to move, were violative ofSection 8(a)(1) of the Act. Kux, and no one else, raised thespectre of "screaming union stewards" and such statementsemanating from Respondent's chairman of the board, andits namesake, clearly stating his intention to withdraw hisfinancial interest from the Respondent and leave itsmanagement if compelled to deal with union representa-tives of the employees, "were calculated to engender fearamong the employees that if they voted for the Union, theiremployment future would be adversely affected by [Kux]withdrawing from the management and ownership of thelb Walton Manufacturnng Company, 124 NLRB 1331 (1959).16 Performance Measuremenis Co. Inc.. 148 NLRB 1657, 1658(1964).17 N.L.R.B. v. Exchange Parts Comnpan, 375 U.S. 405 (1964).Respondent," Audubon Cabinet Company, Inc. and PeriodTables, Inc., 117 NLRB 861, 864 (1957), and the employeescould reasonably understand Kux's adamant refusal tostay and contend with union stewards as the equivalent ofa threat to close or move the plant rather than deal with theUAW.15The wage increases given to 10 employees on May IIwere granted after the UAW's petition for election wasfiled and before the election. The Respondent's payrollrecords indicate two significant factors: (1) there is no settime period within the Respondent grants wages to newemployees; and (2) although the 10 employees in questionreceived raises within 55 days of their permanent employ-ment, no other employee hired in 1974, 1975, or 1976 hadreceived a wage increase in less than 78 days of employ-ment. The raises granted on May 11 came but 4 days afterthe Regional Director issued his Decision and Direction ofElection, and the Respondent offered no explanation forthe grant. The Board has long held that when employeebenefits are granted during the immediate preelectionperiod they will be regarded as calculated to influence theemployees in the election, and the burden of showing thatthe grant was due to factors other than the election falls onthe Employer.'6The Respondent has not met that burden.I find and conclude that the May 11 raises were granted inorder to induce employees to refrain from supporting orvoting for the UAW in the upcoming election, and that thisgrant was therefore violative of Section 8(a)(X I) of the Act. 7IV. THE OBJECTIONS TO ELECTIONThe specific objections to the election set for hearing inCase 7-RC-13565 read as follows:1. The company representatives threatened to closethe plant and move out if the Union won theelection.** *3. The company made policy changes in regards toemployee benefits between the filing of thepetition and the election.The Board has consistently held that consideration ofobjectionable conduct uncovered by the Regional Directorin his investigation may not be properly ignored, eventhough not specifically alleged in the formal objections.Therefore, inasmuch as I have found that the Respon-dent engaged in serious unfair labor practices between thedate of the filing of the petition in Case 7-RC-13565 andthe subsequent election held on May 7, including violationsof Section 8(a)(1) and (2) of the Act, I find that these unfairlabor practices interfered with the employees' free anduncoerced exercise of their right to vote as they chose in theelection.19I further find that the gravity of the unfair laborpractices prior to the election may be considered insofar as1' Thomas Products Co., Division of Thomas Industries. Inc.. 169 NLRB706 (1968).19 Dal-Tex Optical Company, Inc., 137 NLRB 1782, 1786(19621.323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey lend "meaning and dimension to related post-petitionconduct," 20and intensified the impact of the Respondent'sunlawful acts within the objectionable period.Accordingly, I will recommend that the objections to theelection be sustained and the election set aside, and that anew election be held at a time found appropriate by theRegional Director for Region 7.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II1,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the basis of the following findings of fact and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW)and the Employee Representative Committee are labororganizations within the meaning of Section 2(5) of theAct.3. By interfering with the administration of the afore-said Committee and by contributing financial or othersupport to it, the Respondent has violated and is violatingSection 8(a)(2) and (1) of the Act.4. By its coercive interrogation of employees regardingtheir union activities and those of other employees, impliedthreats to move or close down made to its employees,coercing and inducing its employees to designate theCommittee as their agent for purposes of negotiating acollective-bargaining agreement, threats of an inevitablestrike and loss of jobs should its employees select theUAW, polling its employees regarding their preference ofagents for purposes of collective bargaining, and grantingwage increases or other benefits in order to induce itsemployees to refrain from supporting the UAW, theRespondent has interfered with, restrained, and coercedemployees in the exercise of their rights guaranteed inSection 7 of the Act, and has thereby violated and isviolating Section 8(a)(l) of the Act.5. The aforesaid unfair labor practices have affectedand are affecting commerce within the meaning of Section2(6) and (7) of the Act.6. The Respondent has not committed any other unfairlabor practices alleged in the complaint.20 M & W Marine Ways. Inc.. 165 NLRB 191 (1967): StevensonEquipment Company. 174 NLRB 865, 866. fn. 1 (1969): Warren W. Parke,d/b/a Parke Coal Company, 219 NLRB 546 (1975).21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,THE REMEDYHaving found that the Respondent has unlawfullyinterfered with the administration of the Committee andhas contributed financial and other support to it, I willrecommend that the Respondent be required to cease anddesist from giving financial or other support to theCommittee, or any successor thereto, and cease and desistfrom recognizing or bargaining with the Committee as theexclusive collective-bargaining representative of Respon-dent's employees unless and until it is certified as such bythe National Labor Relations Board.Having found that the Respondent engaged in otherunfair labor practices in violation of Section 8(a)(1) of theAct, I shall recommend that it be ordered to cease anddesist from such conduct, or any other conduct whichinfringes upon employees' Section 7 rights, and that it takecertain affirmative action to effectuate the policies of theAct.Upon the foregoing findings of fact, conclusions of lawand the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 21The Respondent, Kux Manufacturing Corporation andContinental Marketing Corporation: A Joint Employer,Detroit, Michigan, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interfering with the administration of, or contributingfinancial or other support to, the Employee RepresentativeCommittee or any successor thereto, or any other labororganization.(b) Recognizing or bargaining with the Committee orany successor thereto as the exclusive collective-bargainingrepresentative of Respondent's employees unless and untilit is certified as such by the National Labor RelationsBoard.(c) Directly or indirectly threatening its employees withplant closure or move, or with causing a strike and/or lossof jobs should its employees select the UAW as theirbargaining representative.(d) Coercively interrogating its employees regarding theirunion activities or those of others.(e) Directly or indirectly polling its employees regardingtheir preference of collective-bargaining agents.(f) Granting wage increases or other benefits in order toinduce its employees to refrain from supporting the UAW,or any other labor organization.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action which I findnecessary to effectuate the purposes of the Act:conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.324 KUX MFG. CORP.(a) Withdraw all recognition from the Committee as thecollective-bargaining representative of its employees withrespect to wages, hours, rates of pay, grievances, and otherterms and conditions of employment.(b) Post at its place of business in Detroit, Michigan,copies of the attached notice marked "Appendix."22Copies of said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to22 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantensure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not found herein.IT IS FURTHER ORDERED that Case 7-RC-13565 be, and ithereby is, transferred to and continued before the Board inWashington, D.C., and that the provisions of Section102.46 and 102.69 of the Board's Rules and Regulations,Series 8, as amended, shall govern the filing of exceptionsin said case.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."325